          Case 7:17-cr-00424-KMK Document 19 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STAES OF AMERICA,

                                Plaintiff,

                - against –                                       17 CR 424 (LMS) (KMK)

 JEFFREY McCASKILL,                                                        ORDER

                                Defendant.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J.

       Mr. Deveraux Cannick, counsel for Defendant McCaskill, represents that on Monday,

July 5, 2017, the Court asked Mr. Cannick to take a Criminal Justice Act assignment in this

matter. Mr. Cannick agreed to take the assignment, but due to a delay the presentment did not

occur until Monday, August 14, 2017. As such, the record errantly reflects that Mr. Cannick was

not assigned to this matter until the presentment.

       Therefore, this Court ORDERS nunc pro tunc that Mr. Cannick's appointment date is

amended to Monday, July 5, 2017.



Dated: July 14, 2020
       White Plains, New York
                                              SO ORDERED,


                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York
